  Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 1 of 108 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 DIGI PORTAL LLC,
                                                       C.A. NO. ______________
                        Plaintiff,
    v.                                                 JURY TRIAL DEMANDED

 YANKEE CANDLE COMPANY, INC.,                          PATENT CASE

                        Defendant.

                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Digi Portal LLC files this Original Complaint for Patent Infringement against

Yankee Candle Company, Inc., and would respectfully show the Court as follows:

                                        I. THE PARTIES

         1.     Plaintiff Digi Portal LLC (“Digi Portal” or “Plaintiff”) is a Texas limited liability

company with a place of business at 2108 Dallas Parkway, Suite 214-1003, Plano, Texas 75093.

         2.     On information and belief, Defendant Yankee Candle Company, Inc.

(“Defendant”) is a corporation organized and existing under the laws of Massachusetts, with places

of business 1365 North Dupont Highway, Dover Mall, Dover, Delaware 19901, 715 Christiana

Mall Road, Christiana Mall, Newark, Delaware 19702, and 36484 Seaside Outlet Drive, Tanger

Outlet Center, Rehoboth Beach, Delaware, 19971. Defendant has a registered agent at Corporation

Service Company, 251 Little Falls Drive, Wilmington, DE 19808.

                               II. JURISDICTION AND VENUE

         3.     This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§ 1331

and 1338(a).




                                                  1
  Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 2 of 108 PageID #: 2




       4.      On information and belief, Defendant is subject to this Court’s specific and general

personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due at least to

its business in this forum, including at least a portion of the infringements alleged herein.

Furthermore, Defendant is subject to this Court’s specific and general personal jurisdiction because

Defendant has places of business within Delaware, including places of business at 1365 North

Dupont Highway, Dover Mall, Dover, Delaware 19901, 715 Christiana Mall Road, Christiana

Mall, Newark, Delaware 19702, and 36484 Seaside Outlet Drive, Tanger Outlet Center, Rehoboth

Beach, Delaware, 19971.

       5.      Without limitation, on information and belief, within this state, Defendant has used

the patented inventions thereby committing, and continuing to commit, acts of patent infringement

alleged herein. In addition, on information and belief, Defendant has derived revenues from its

infringing acts occurring within Delaware. Further, on information and belief, Defendant is

subject to the Court’s general jurisdiction, including from regularly doing or soliciting business,

engaging in other persistent courses of conduct, and deriving substantial revenue from goods and

services provided to persons or entities in Delaware. Further, on information and belief, Defendant

is subject to the Court’s personal jurisdiction at least due to its sale of products and/or services

within Delaware. Defendant has committed such purposeful acts and/or transactions in Delaware

such that it reasonably should know and expect that it could be haled into this Court as a

consequence of such activity.

       6.      Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant has places of business with Delaware, including places of business 1365 North

Dupont Highway, Dover Mall, Dover, Delaware 19901, 715 Christiana Mall Road, Christiana

Mall, Newark, Delaware 19702, and 36484 Seaside Outlet Drive, Tanger Outlet Center, Rehoboth




                                                 2
  Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 3 of 108 PageID #: 3




Beach, Delaware, 19971. On information and belief, from and within this District Defendant has

committed at least a portion of the infringements at issue in this case.

       7.       For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                             III. COUNT I
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 8,352,854)

       8.      Plaintiff incorporates the above paragraphs herein by reference.

       9.      On January 8, 2013, United States Patent No. 8,352,854 (“the ‘854 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘854 Patent is titled

“Dynamic Page Generator.” The ‘854 patent is not subject to a terminal disclaimer and its term is

extended under 35 U.S.C. 154(b) by 1270 days. (Ex. A). A true and correct copy of the ‘854 Patent

is attached hereto as Exhibit A and incorporated herein by reference.

       10.     Digi Portal is the assignee of all right, title and interest in the ‘854 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘854 Patent. Accordingly, Digi Portal possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘854 Patent by Defendant.

       11.     The application leading to the ‘854 patent is a continuation of U.S. application Ser.

No. 11/656,636, filed Jan. 22, 2007, which is a continuation of U.S. application Ser. No.

09/393,718, filed Sep. 10, 1999, which is a continuation of U.S. application Ser. No. 08/873,975,

filed Jun. 12, 1997. (Ex. A at cover). The ‘854 patent was first assigned to Yahoo! Inc. (Id.).

       12.     The invention in the ‘854 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:26-30).




                                                   3
  Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 4 of 108 PageID #: 4




        13.     Web servers for serving static web pages were well known in the global Internet.

(Id. at col. 1:31-32).    Such static web pages are useful in many applications whether the

information presented to each requesting user is the same. (Id. at col. 1:32-34). However, some

applications require customization to appeal to users. (Id. at col. 1:34-35). One example is

presenting news to users. (Id. at col. 1:35-37). When static pages are used, a user will often have

to scroll through many topics not of interest to that user to get to the information of interest. (Id.

at col. 1:37-40). However, when presenting news to users, customized web pages present news

that is more relevant to the requesting user than static pages because the information is filtered

according to each user’s interest. (Id. at col. 1:35-37, 40-41).

        14.     Customizing a server response based on the requester is known; however, known

systems do not scale well. (Id. at col. 1:42-43). One method of serving custom pages is to execute

a script, such as a Common Gateway Interface (CGI) script or other program to collect the

information necessary to generate the custom page. (Id. at col. 1:43-47). For example, if the

custom page is a news page containing stock quotes, sports scores and weather, the script might

poll a quote server to obtain the quotes of interest, poll a sports score server to obtain the scores of

interest and poll a weather server to obtain the weather. (Id. at col. 1:47-51). With this

information, the server generates the custom page and returns it to the user. (Id. at col. 1:51-52).

This approach is only useful where there are not many requesters and where the attendant delay

associated with polling various servers to obtain the requested information is acceptable to users.

(Id. at col. 1:53-54). Growing impatience with waiting will turn users away from such servers,

especially as use increases. (Id. at col. 1:54-58).

        15.     One approach that was used in the prior art to avoid long waits is to transfer the

custom information in non-real-time, so that the information is stored local to the user as it arrives




                                                   4
  Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 5 of 108 PageID #: 5




and is presented to the user on request. (Id. at col. 1:59-62). A disadvantage of such a system is

that the networks used by the user become clogged with data continually streaming to the user and

require large amounts of local storage. (Id. at col. 1:62-65). Another disadvantage is that the

locally stored information will become out of date as the server receives new data. (Id. at col.

1:65-67).

       16.     The inventors therefore recognized that there was a need to dynamically generate

customized pages in an unconventional manner that solved the technical problems in the prior art

of long transfer times to obtain the requested information or having to rely on continually

transferring custom information in non-real time which can clog the data network in addition to

providing outdated information. (Id. at col. 1:42 to col. 2:2).

       17.      The following is a discussion of non-limiting examples of the claimed invention

discussed in the specification of the ‘854 patent. The ‘854 patent provides a non-limiting

exemplary diagram of the generation of a custom page for a user, using a front-page generator

(200) and page server (104) (Id. at col. 3:58-60):




                                                 5
  Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 6 of 108 PageID #: 6




(Ex. A at Fig. 2). Front page generator (200) generates a user template (202) from a global front

page template (204) and a user configuration record (206). (Id. at col. 3:58-62). A non-limiting

example of a global front page template is provided in the ‘854 patent:




                                                6
  Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 7 of 108 PageID #: 7




(Ex. A at Fig. 3). The global user template (204) is an HTML (HyperText Markup Language)

document with additional tags as placeholders for live data. (Id. at col. 5:16-19). Several place

holders (302) are show in the code. (Id. at col. 5:19).

       18.     A user configuration record (206) is a record selected from user configuration

database (116). (Id. at col. 3:63-64). User configuration information includes user demographic

information, such as sex, age, location, stock quotes, favorite sports teams, news topics, etc. (Id.

at col. 2:13-14, col. 5:45-50, col. 6:37-39, 46-48, 52-56). The user configuration information in

the example may not change until the user changes his or her preferences. (Id. at col. 5:33-35).

       19.     The ‘854 patent provides an illustration of a user template (202) as might be

generated from global user template (204) and a user configuration record (206):




                                                 7
  Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 8 of 108 PageID #: 8




(Ex. A at Fig. 4). The user template is unique because it is built based on user demographic

information provided by the user, as opposed to generically chosen dynamic information or based

on information provided by the server. Exemplary demographic information is shown in line 2 of

Fig. 4 (“:M,85,95035,T,*”) indicating that the user is a male, age 85, located in zip code 95035,

etc. (Id. at col. 5:42-45). The ‘854 patent includes a full listing of the non-limiting exemplary user

template of Fig. 4 in Appendix A. (Ex. A at col. 2:57-58; col. 5:22-23).




                                                  8
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 9 of 108 PageID #: 9




                                    9
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 10 of 108 PageID #: 10




                                    10
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 11 of 108 PageID #: 11




(Ex. B at Col. 7-11).

       20.     As shown in Fig. 2 of the ‘854 patent, the user template does not need to be

generated each time and instead can be generated and stored. (Ex. A at col. 4:49-51, col. 5:23-32).

One benefit of the claimed invention that speeds up the operation of the dynamic page generation

is that the page can be stored in multiple locations that are based on the frequency by which the

user requests the customized page based on the user template. (Id. at col. 5:37-38, col. 6:49-59).

Some users might choose to access their user page infrequently, while others might choose to

access their front page hourly. (Id. at col. 6: 52-54). For infrequent users, the user template is

stored in a user configuration database, whereas for frequent users the user template may also be

stored in cache. (Id. at col. 5:37-38, col. 6:51-59). Caching reduces the time to respond to a request

for a page and is more effective where the typical user makes several requests in a short time span

and then doesn’t make any requests for a long period of time. (Id. at col. 5:29-32).

       21.     When the user template stored in cache, it may be stored long enough to be reused

and may also be flushed from cache if the user page has been inactive for several days. (Id. at col.

6:49-52, 59-60). Even if it is flushed from cache, the user template can be maintained in the user

configuration database, which can then be quickly accessed and stored in cache in the event a user

may start to access the user page quickly. (Id.).




                                                 11
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 12 of 108 PageID #: 12




       22.     The custom user page can also include an advertisement that is selected based on

the user demographic information. (Id. at col. 5:39-42). For example, using the demographic

information “:M,85,95035,T,*”, an advertisement can be selected that is targeted for a male user,

age 85, located in zip code 95035, etc. (Id. at col. 5:39-45).

       23.     Appendix B of the ‘854 patent is an HTML source code listing of an HTML page

created from an executed user template that is used to generate a user customized browser web

page. (Ex. B at col. 11 – col. 19).

       24.     As explained the ‘854 patent and prosecution history, there are unconventional and

non-generic features of the claimed invention which are technical improvements that make the

generation of dynamic web pages quicker, more efficient, and use less resources. By storing the

user customized template program in two locations in which the location is determined by

frequency, the system is more efficient and allows for a quicker response than the prior art. For

example, by storing the user customized template in user configuration database and in cache, the

dynamic generation of a user customized web page is more efficient and uses less resources of the

server, database, and network, and allows for a quicker generation of the dynamic web page

thereby allowing the server to scale in order to handle substantially more requests for user

customized dynamic web pages. (See Ex. A at col. 1:42-67, col. 4:49-col. 5:15, col. 5:23-32).

Furthermore, by caching the user template, the page can be generated entirely within a page server,

thus conserving network and database resources. (See id. at col. 4:10-11, col. 5:23-32). By also

storing the user customized template in a user configuration database, even if the cache is cleared,

the template already exists in the database which then prevents having to regenerate a new user

customized page from a global page template using a user configuration record thus saving

database and server resources and more quickly generating the requested web page from the user




                                                 12
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 13 of 108 PageID #: 13




customized template. (E.g., id. at col. 3:37-39, col. 4:1-11, 49-62). The storage of a user

customized template program in at least two locations and the location determined from the

frequency of the user request for the customized page was an unconventional and non-generic

method for storing such templates and was not disclosed in the prior art. (Ex. C (Oct. 28, 2010

Resp. to Office Action) at 9).

       25.      Furthermore, the invention provides for more personalized web pages because the

user provides user configuration information on which the user customized template is generated.

(Ex. C (Oct. 28, 2010 Resp. to Office Action) at 9; Ex. D (Apr. 18, 2011 Resp. to Office Action)

at 6). This was an unconventional way for generating a user customized template unique to the

user that was not found in the prior art. (Ex. D (Apr. 18, 2011 Resp. to Office Action) at 6).

       26.      The patents related to the ‘854 patent and sharing the same specification were cited

during the prosecution history of over 700 patents, including patents and applications owned by

companies including Google, Inc., Microsoft Corporation, Amazon Technologies, Inc., Facebook,

Inc., Ebay, Inc., Salesforce.com, Inc., IBM Corporation, Oracle International Corporation,

Comcast Cable Communications, LLC, SAP AG, Citrix Systems, Inc., BEA Systems, Inc., Sprint

Communications Company L.P., Siemens AG, AT&T Intellectual Property I, L.P., Hewlett-

Packard Development Company, L.P., Fujitsu Limited, AOL LLC, General Electric Company,

Accenture LLP, Adobe Systems Inc., Sony Computer Entertainment Inc., and Akamai

Technologies,            Inc.                     (See           http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=5983227&FIELD1=UREF&co1=AND&TERM2=&FIEL

D2=&d=PTXT).




                                                 13
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 14 of 108 PageID #: 14




       27.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1-2, 8-9, and 15 of the ‘854 patent in Delaware, and elsewhere in the

United States, by performing the claimed method, using the claimed computer-readable non-

transitory medium storing computer instructions, and/or making and/or using the claimed system

at https://www.yankeecandle.com/ (“Accused Instrumentality”).

       28.     On information and belief, the Accused Instrumentality performs the step of

receiving a user request for a customized page. For example, yankeecandle.com receives a user

request for a user customized page:




(E.g., https://www.yankeecandle.com/login).

       29.     On information and belief, the Accused Instrumentality practices receiving a

template program (e.g., software instructions and data used for rendering a particular user’s page

such as a JavaScript page) that is unique to the user (e.g., after a user logs in, pages shown to the

user will be based upon a user specific template which dictates that customized information is

displayed, such as the display of the user’s name on the page) and based on user configuration



                                                 14
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 15 of 108 PageID #: 15




information (e.g., a user can customize the content of their templates and what will be rendered

and displayed using said templates by using preferences tied to their account by logging in and by

entering information such as search preferences) the user configuration information being supplied

by the user (e.g., a user will have inputted account preferences, such as their name, and will input

search preferences) and used to build the template program that is unique to the user (e.g., a

template program will be unique to a user because it is composed of instruction, code, and data

that is processed/executed to create a webpage customized to a user (e.g., after a user logs in, the

pages displayed to the user will show the user’s name; yankeecandle.com server provides at least

a portion of the unique template program, such as a generic template containing JavaScript and

other code that executes at a user’s computer to create a customized webpage), the user

configuration information including user demographic information (e.g., a user’s account profile

information and/or configuration information may contain their location and age, amongst other

information), and wherein the template program is received from one of at least two locations (e.g.,

the data and templates comprising a user’s page may be retrieved from a main server/disk storage,

or from other sources such as a CDN server , cookies, or local cache), the location determined

from the frequency of the user request for the customized page (e.g., based on the frequency at

which a user logs in or accesses their page, the data comprising the users page may be stored at a

main server or at a CDN server, cookies, or local cache). On information and belief, template

information, that is part of a template program which corresponds to less frequently accessed

webpages, will need to be pulled from a main server, wherein for more frequently accessed pages,

template information will be stored in local storage on the user’s computer. Running the template

program (page generation code, tiles, containers, and user data) creates the customized webpage.

When a user signs-up or performs a login, the code takes the user template information and stores




                                                15
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 16 of 108 PageID #: 16




it in a site JavaScript object that is used in logic to display site logic-based conditions. The user

information is stored in multiple locations: (1) At runtime, in a JavaScript object with the data

structure called Context Data; (2) Within Browser local storage; and (3) Browser Cookies. As

shown below, after a user logs in to their account, a user specific template program will be used to

display pages to a user. The user specific template dictates that certain customized content, such

as the user’s name, will be displayed. Further, the yankeecandle.com website will utilize user

demographic     information    to   serve   content.    Additionally,   targeted    advertisement is

implemented using location and demographic information provided by the user.




(E.g., https://www.yankeecandle.com/login).




                                                 16
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 17 of 108 PageID #: 17




(E.g., https://www.yankeecandle.com/ (for a particular user)).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/_next/ycc/main.js (for a particular user)).




                                               17
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 18 of 108 PageID #: 18




(E.g., id. (for a particular user)).




(E.g., id. (for a particular user)).




(E.g., https://www.yankeecandle.com/customer-service/privacy-and-security (for a particular

user)).




                                              18
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 19 of 108 PageID #: 19




(E.g., https://www.yankeecandle.com/customer-service/privacy-and-security (for a particular

user)).




(E.g., https://www.yankeecandle.com/customer-service/privacy-and-security (for a particular

user)).




                                              19
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 20 of 108 PageID #: 20




(E.g., https://www.yankeecandle.com/ (for a particular user)).

The JavaScript code shown below from the front-facing publicly available code, demonstrates

that the sign-in is handled via JavaScript. The actual JS file is served from a CDN. The JavaScript

code below was retrieved from browser developer tools. Based on user data, the code is utilizing

user demographics such as location.




(E.g., https://www.yankeecandle.com/_next/ycc/main.js (for a particular user)).




                                                20
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 21 of 108 PageID #: 21




(E.g., Id. (for a particular user)).

The code below shows, that some portions of the template program may be pulled from local

browser cache as opposed to the main server.




(E.g., https://www.yankeecandle.com/_next/ycc/main.js (for a particular user)).




(E.g., id. (for a particular user)).



                                               21
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 22 of 108 PageID #: 22




(E.g., id. (for a particular user)).

        30.     On information and belief, the Accused Instrumentality practices receiving an

advertisement     selected    in   accordance   to        the   user   demographic   information   (e.g.,

yankeecandle.com provides advertisements to a user based on demographic information such as

age, gender, language, interest, activity, etc.). (E.g., https://www.yankeecandle.com/customer-

service/privacy-and-security). As shown below, targeted advertisement is implemented using

location and demographic information provided by the user. The ad targeting uses physical

locations such as IP address and device location.




(E.g., https://www.yankeecandle.com/customer-service/privacy-and-security).




                                                     22
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 23 of 108 PageID #: 23




(E.g., https://www.yankeecandle.com/customer-service/privacy-and-security).




(E.g., https://www.yankeecandle.com/customer-service/privacy-and-security).




                                             23
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 24 of 108 PageID #: 24




(E.g., https://www.yankeecandle.com/).

       31.    On information and belief, the Accused Instrumentality practices executing the

template program (e.g., JavaScript templates) using the selected advertisement (e.g., an

advertisement selected based on a user’s demographic information) to generate the customized

page (e.g., a user’s page, with the advertisement integrated).    As shown below, targeted

advertisement is implemented using location and demographic information provided by the user.




(E.g., https://www.yankeecandle.com/customer-service/privacy-and-security).



                                             24
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 25 of 108 PageID #: 25




(E.g., https://www.yankeecandle.com/).

       32.    The Accused Instrumentality practices providing the customized page to the user

(e.g., a user’s yankeecandle.com page, with integrated advertisements). As shown below, targeted

advertisement is implemented using location and demographic information provided by the user.




(E.g., https://www.yankeecandle.com/customer-service/privacy-and-security).




                                              25
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 26 of 108 PageID #: 26




(E.g., https://www.yankeecandle.com/).

       33.     The Accused Instrumentality uses demographic information configured by a user

and utilized for advertisement service includes at least location information, sex, and age (e.g., a

location and/or sex and age obtained by yankeecandle.com).

       34.     On information and belief, the Accused Instrumentality must include a computer

readable non-transitory medium (e.g., servers) tangibly storing computer instructions (e.g., code

including HTML, JS, CSS, etc.) for a processor (e.g., servers and/or user computers).

       35.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘854 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.




                                                 26
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 27 of 108 PageID #: 27




       36.       On information and belief, Defendant has had at least constructive notice of the

‘854 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 5,983,227)

       37.       Plaintiff incorporates the above paragraphs herein by reference.

       38.       On November 9, 1999, United States Patent No. 5,983,227 (“the ‘227 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘227 Patent is titled

“Dynamic Page Generator.” A true and correct copy of the ‘227 Patent is attached hereto as Exhibit

B and incorporated herein by reference.

       39.       Digi Portal is the assignee of all right, title and interest in the ‘227 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘227 Patent. Accordingly, Digi Portal possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘227 Patent by Defendant.

       40.       The application leading to the ‘227 patent was filed June 12, 1997. (Ex. B at cover).

The ‘227 patent was first assigned to Yahoo! Inc. (Id.).

       41.       The invention in the ‘227 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:14-18).

       42.       The ‘227 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, as show in the prosecution history of the ‘227 Patent, it was unconventional to

download real-time information into a server and use a template for the static data as opposed to

linking directly to real-time information. (Ex. E at 5, Ex. F at 2).



                                                    27
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 28 of 108 PageID #: 28




       43.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 2 of the ‘227 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing real-time

responses to user requests for customized pages, including without limitation through the method

implemented of providing a user’s yankeecandle.com page (“Accused Instrumentality”). (E.g.,

https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/account/signIn.jsp

).

       44.     On information and belief, the Accused Instrumentality performs the step of

obtaining user preferences (e.g., search radius, store type, etc.), wherein a user’s preferences

indicate items of interest to that user (e.g., preferences set by user for store search). For example,

users can customize their location on their yankeecandle.com page to locate stores near their

location:




(E.g., https://web.archive.org/web/20170501052448/http://stores.yankeecandle.com/).




                                                 28
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 29 of 108 PageID #: 29




(E.g., https://www.yankeecandle.com/stores).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).



                                               29
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 30 of 108 PageID #: 30




       45.     On information and belief, the Accused Instrumentality performs obtaining real-

time information from information sources (e.g., currently available store information obtained

from various information sources such as a multitude of databases); and stores the real-time

information in a storage device (e.g., currently available store information will be pulled from an

information source and stored, at least temporarily, on the yankeecandle.com web/API server

and/or user’s computer). The code below shows yankeecandle.com pulling store information from

information sources.




(E.g., https://www.yankeecandle.com/stores (for a particular user).




                                                30
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 31 of 108 PageID #: 31




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       46.     On information and belief, the Accused Instrumentality combines the user

preferences (e.g., user preferences include preferences tied to a user’s account which are pulled

upon user login and the search terms inputted by a user such as preferences set by user for store

search) for the user and a template (e.g., a generic webpage template) to form a template program

specific to a user (e.g., following a user’s login, a user specific template will be used to create

customized pages for user that display user-specific information such as the user’s name and search

results). As shown below, yankeecandle.com uses a generic template to define how the webpage

should generally be laid out and displayed. Further, yankeecandle.com will then combine the

template with customized data pulled based upon a user’s search inputs and user login in order to

create a template program executable by a user’s browser, so that the customized webpage can be

displayed to the user.



                                                31
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 32 of 108 PageID #: 32




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com

/account/signIn.jsp).




(E.g., https://www.yankeecandle.com/ (for a particular user)).



                                               32
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 33 of 108 PageID #: 33




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/stores).




                                               33
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 34 of 108 PageID #: 34




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com

/account/signIn.jsp).




(E.g., https://www.yankeecandle.com/ (for a particular user)).




                                               34
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 35 of 108 PageID #: 35




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       47.     On information and belief, the Accused Instrumentality performs the step of

receiving from a user and at the server, a user request for a customized page customized according

to the user preferences (e.g., a user will request a customized page by logging in and by inputting

search parameters; this request will be received at the yankeecandle.com web server).




                                                35
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 36 of 108 PageID #: 36




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/

account/signIn.jsp).




(E.g., https://www.yankeecandle.com/ (for a particular user)).




                                               36
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 37 of 108 PageID #: 37




(E.g., https://web.archive.org/web/20170501052448/http://stores.yankeecandle.com/).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




                                               37
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 38 of 108 PageID #: 38




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       48.     The Accused Instrumentality performs the step of executing the template program

(e.g. the code for the website which includes code that defines the general layout of the webpage,

and defines customized information to be displayed such as a user’s name, and other pieces of

real-time information, such as store availability, gathered from information source using various

APIs and scripts) specific to the user (e.g. the webpage is catered towards the user’s search queries

and displays customized content such as the user’s name) using real-time information stored in the

storage device (e.g. store availability will be gathered from information source using an API and/or

scripts, and stored, at least temporarily, on a yankeecandle.com web server and/or user’s computer)

as input to the template program to generate the customized page (e.g. the store availability will

be gathered and combined with a webpage template to create the entire webpage). As shown

below, yankeecandle.com uses a generic template to define how the webpage should generally be

laid out and displayed. Additionally, yankeecandle.com will then combine the template with

customized data pulled based upon a user’s search inputs and user login in order to create a



                                                 38
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 39 of 108 PageID #: 39




template program executable by a user’s browser, so that a customized webpage can be displayed

to the user.




(E.g., https://www.yankeecandle.com/stores).




                                               39
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 40 of 108 PageID #: 40




(E.g., https://www.yankeecandle.com/stores).




(E.g., https://www.yankeecandle.com/).




(E.g., https://www.yankeecandle.com/stores).




                                               40
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 41 of 108 PageID #: 41




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       49.     The Accused Instrumentality performs the step of providing the user with the

customized page (e.g., a webpage showing store that meet a user’s search requirements and which

displays user specific content such as the user’s name) wherein the steps of executing and

providing are performed in real-time response to the receipt of the user request in the step of

receiving (e.g., webpages are created and delivered in real-time as the result of a user login and/or

search initiation) wherein the customized page includes at least one item of real-time information

selected from the storage device (e.g., current store availability).        As shown above, the

yankeecanlde.com page will be customized to show the stores near the location linked to a user’s

account.




                                                 41
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 42 of 108 PageID #: 42




       50.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘227 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       51.       On information and belief, Defendant has had at least constructive notice of the

‘227 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             V. COUNT III
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,171,414)

       52.       Plaintiff incorporates the above paragraphs herein by reference.

       53.       On January 30, 2007, United States Patent No. 7,171,414 (“the ‘414 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘414 Patent is titled

“Dynamic Page Generator.” A true and correct copy of the ‘414 Patent is attached hereto as Exhibit

G and incorporated herein by reference.

       54.       Digi Portal is the assignee of all right, title and interest in the ‘414 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘414 Patent. Accordingly, Digi Portal possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘414 Patent by Defendant.

       55.       The application leading to the ‘414 patent was filed September 10, 1999, which was

a continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. G at cover).

The ‘414 patent was first assigned to Yahoo! Inc. (Id.).




                                                    42
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 43 of 108 PageID #: 43




       56.     The invention in the ‘414 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:29-33).

       57.     The ‘414 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘414 patent highlights advantages and unconventional

features of the claimed invention including the “storing real-time information in a shared local

storage device.” An example of this limitation is when live data used to fill templates is stored

local to the page server which is handling user requests for custom web pages. (Ex. I at 8; Ex. G

at col. 2:11-15). Every piece of information that a person can request on a page is storable in a

shared memory closely coupled to a page generator. (Ex. I at 9; Ex. G at col. 4:43-58). Unlike

the prior art CGI process that required time consuming calls to other servers, storing real-time

information in a shared local storage device, allows for any custom page to be built within the page

server thereby eliminating the need to make requests from other servers for portions of the live

data. (Ex. I at 9; Ex. G at col. 2:25-31).

       58.     Furthermore, as show in the prosecution history of the ‘414 Patent, it was

unconventional to receive the template program from one of at least two location, the frequency

of the user request for the customized page determines the retrieval location of the template

program. (Ex. H at 9-10). In the prior art, the published web site was stored on a server and

provided from one server location regardless of the frequency of the user requests for the web site.

(Id.). The examiner agreed that the claim was allowable because the prior art did not disclose that

in a page server coupled to a network a method of providing a customized page to a user, the

customized page is customized according to the user’s preferences, and the template is received




                                                43
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 44 of 108 PageID #: 44




from one of at least two locations, the location determined from frequency of the user request for

the customized page. (Ex. J at 3).

       59.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 3 of the ‘414 patent in Delaware, and elsewhere in the United

States, by performing actions comprising using or performing the claimed method using the

https://www.yankeecandle.com         website   (“Accused   Instrumentality”).     The    Accused

Instrumentality uses a page server (e.g., a yankeecandle.com web server) coupled to a network,

which provides a customized page to a user (e.g. a webpage which displays available store meeting

a user’s search parameters), wherein the customized page is customized according to the user’s

preferences (e.g. user preferences include preferences tied to a user’s account which are pulled

upon user login and the search terms inputted by a user such as preferences set by user for store

search).

       60.     On information and belief, the Accused Instrumentality performs the step of

obtaining real-time information from information source (e.g., an API is used to gather store

information for information source) and stores the real-time information in a shared local storage

device (e.g., store information will be gathered from information source using an API and/or

scripts, and stored, at least temporarily, on a yankeecandle.com web server and/or user’s

computer). As shown below, yankeecandle.com uses an API and or scripts to gather store

information from information sources in real time.




                                                 44
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 45 of 108 PageID #: 45




(E.g., https://www.yankeecandle.com/stores).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).


                                               45
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 46 of 108 PageID #: 46




       61.     On information and belief, the Accused Instrumentality stores a user-specific

template program for the user in a data structure associated with a user identifier unique to the user

(e.g. a template program will be created for a user’s particular search so that said template program

can be executed as to display the user’s search results as a webpage; said template program is

assigned an identifying number so it can be tied to a particular user’s search query; said template

program will be stored, at least temporarily on a yankeecandle.com server and/or user’s computer).

The Accused Instrumentality uses the template program that is unique to the user which is

generated using customization information unique to the user and a global template that is generic

to a plurality of users. As shown below, after a user logs in, yankeecandle.com can display the

saved products added by user to the shopping bag. As such, a user-specific template program

utilized to create the displayed websites that show a user’s name and user’s selected products. For

showing these, user’s shopping information must be stored in a database wherein said template

program is tied to a user’s log in information/account.




(E.g., https://www.yankeecandle.com/ (for a particular user)).



                                                 46
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 47 of 108 PageID #: 47




(E.g., https://www.yankeecandle.com/cart?t=1612416533393 (for a particular user))




(E.g., https://www.yankeecandle.com/cart?t=1612414649246 (for a particular user)).

       62.     The Accused Instrumentality receives from the user, and at the page server, a user

request for a customized page (e.g., the yankeecandle.com server will receive a user’s request for

store information meeting their inputted parameters) and determines a user identifier associated

with the request (e.g., the yankeecandle.com server will assign an identifying number to the user’s

search). The Accused Instrumentality uses the template program that is unique to the user which

is generated using customization information unique to the user and a global template that is


                                                47
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 48 of 108 PageID #: 48




generic to a plurality of users. As shown below, after a user logs in, yankeecandle.com can display

the saved products added by user to the shopping bag. As such, a user-specific template program

utilized to create the displayed websites that show a user’s name and user’s selected products. For

showing these, user’s shopping information must be stored in a database wherein said template

program is tied to a user’s log in information/account.




(E.g., https://www.yankeecandle.com/ (for a particular user)).




(E.g., https://www.yankeecandle.com/cart?t=1612416533393 (for a particular user))




                                                48
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 49 of 108 PageID #: 49




(E.g., https://www.yankeecandle.com/cart?t=1612414649246 (for a particular user)).

       63.     Upon information and belief, the Accused Instrumentality performs the step of

receiving, a template program specific to the user using the determined user identifier associated

with the user request (e.g., the yankeecandle.com server will receive a template program, which is

the code and data that represents the search results webpage to be delivered to a user, that is

identified by a number and linked to a user and their search query). The Accused Instrumentality

uses the template program that is unique to the user which is generated using customization

information unique to the user and a global template that is generic to a plurality of users. As

shown below, after a user logs in, yankeecandle.com can display the saved products added by user

to the shopping bag. As such, a user-specific template program utilized to create the displayed

websites that show a user’s name and user’s selected products. For showing these, user’s shopping

information must be stored in a database wherein said template program is tied to a user’s log in

information/account.



                                               49
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 50 of 108 PageID #: 50




(E.g., https://www.yankeecandle.com/ (for a particular user)).




(E.g., https://www.yankeecandle.com/cart?t=1612416533393 (for a particular user)).




                                               50
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 51 of 108 PageID #: 51




(E.g., https://www.yankeecandle.com/cart?t=1612414649246 (for a particular user)).

       64.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program from one of at least two locations, the location determined from the

frequency of the user request for the customized page (e.g., the code and objects making up a

webpage delivered to the user may be fetched from a main server or from a user’s local cache

depending on how often the user inputs a similar search query). In at least testing and usage, the

Accused Instrumentality practices receiving a template program (e.g., software instructions and

data used for rendering a particular user’s search results page such as a JavaScript page) that is

unique to the user (e.g., JavaScript pages will be specific to a user because the content can be

modified by and/or customized for a user (e.g., after a user logs in, pages can display customized

information such as a user’s name, in addition to search results tied to a user’s inputted

preferences)) and based on user configuration information (e.g., a user can customize the content

of their templates and what will be rendered and displayed using said templates by entering



                                               51
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 52 of 108 PageID #: 52




information such as their location and by logging in to their account) the user configuration

information being supplied by the user (e.g., a user will have supplied their name and any other

preferences tied to their account and will have input preferences applicable to a store search) and

used to build the template program that is unique to the user (e.g., user configuration information

is used to modify templates, create instructions, and designate appropriate data retrieval for

rendering the user’s specific page) and wherein the template program is received from one of at

least two locations (e.g., the data and templates comprising a user’s page may be retrieved from a

main server/disk storage or other sources such as local cache, CDN server, and cookies), the

location determined from the frequency of the user request for the customized page (e.g., based on

the frequency at which a user logs in or accesses the yankeecandle.com page, the data comprising

the users page may be stored at a main server or at other locations such as local cache, a CDN

server, or cookies). Webpage information can be stored in a Javascript object that is used in logic

to display various available stores, a user’s name and other site logic-based conditions. The

template information is stored in multiple locations: (1) At runtime, in a Javascript object with the

data structure called Context Data; (2) Within browser local storage; and (3) browser cookies.




                                                 52
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 53 of 108 PageID #: 53




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/

account/signIn.jsp (for a particular user)).




(E.g., https://www.yankeecandle.com/ (for a particular user)).



                                               53
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 54 of 108 PageID #: 54




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://web.archive.org/web/20170501052448/http:/stores.yankeecandle.com/ (for a

particular user)).




                                               54
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 55 of 108 PageID #: 55




(E.g., https://web.archive.org/web/20160414105047js_/http://www.yankeecandle.com/

statics/js/lib/jquery.js?v=20160328.3.36.59 (for a particular user)).




(E.g., https://web.archive.org/web/20160402093838js_/http://cdn.optimizely.com/js/

1772190175.js (for a particular user)).




(E.g., id. (for a particular user)).




                                                 55
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 56 of 108 PageID #: 56




(E.g., id. (for a particular user)).




(E.g., id. (for a particular user)).

        65.     On information and belief, the Accused Instrumentality executes the template

program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g., the code and other

elements composing the webpage are created for a particular user’s search query and which

displays user specific content such as the user’s name) using real-time information stored in the

shared local storage device (e.g., store information pulled from information source and stored at

least temporarily on a yankeecandle.com server and/or user’s computer) to generate the

customized webpage (e.g., store search results webpage created for a particular user’s search query

and which displays user specific content such as the user’s name).             As shown below,

yankeecandle.com uses an API and or script to gather store information from information source

in real time.




                                                56
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 57 of 108 PageID #: 57




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




                                               57
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 58 of 108 PageID #: 58




       66.     On information and belief, the Accused Instrumentality utilizes a template program

that indicates items of interest to a user; and provides the user a customized page (e.g., the

code/scripts/etc. will create a webpage that displays store information related to a user’s search

query). As shown below, yankeecandle.com uses an API and or script to gather store information

from information source in real time.




(E.g., https://www.yankeecandle.com/ (for a particular user)).




                                               58
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 59 of 108 PageID #: 59




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




                                               59
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 60 of 108 PageID #: 60




       67.     On information and belief, the Accused Instrumentality combines the user

preferences (e.g., user preferences include preferences tied to a user’s account which are pulled

upon user login and the search terms inputted by a user such as preferences set by user for store

search) for the user and a template (e.g., a generic webpage template) to form a template program

specific to a user (e.g., the code for the entire webpage that utilizes a generic template and user’s

inputted search terms to create a webpage that is customized to display a user’s search results). As

shown below, yankeecandle.com uses a generic template to define how the webpage should

generally be laid out and displayed. Further, yankeecandle.com will then combine the template

with customized data pulled based upon a user’s search inputs in order to create a template program

executable by a user’s browser, so that the customized webpage can be displayed to the user.




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




                                                 60
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 61 of 108 PageID #: 61




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/ (for a particular user)).




                                               61
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 62 of 108 PageID #: 62




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).



                                               62
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 63 of 108 PageID #: 63




       68.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘414 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       69.       On information and belief, Defendant has had at least constructive notice of the

‘414 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VI. COUNT IV
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,565,359)

       70.       Plaintiff incorporates the above paragraphs herein by reference.

       71.       On July 21, 2009, United States Patent No. 7,565,359 (“the ‘359 Patent”) was duly

and legally issued by the United Stas Patent and Trademark Office. The ‘359 Patent is titled

“Dynamic Page Generator.” A true and correct copy of the ‘359 Patent is attached hereto as

Exhibit K and incorporated herein by reference.

       72.       Digi Portal is the assignee of all right, title and interest in the ‘359 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘359 Patent. Accordingly, Digi Portal possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘359 Patent by Defendant.

       73.       The application leading to the ‘359 patent was filed January 22, 2007, as a

continuation of application no. 09/393,718, which issued as the ‘414 patent, which was a

continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. K at cover). The

‘359 patent was first assigned to Yahoo! Inc. (Id.).




                                                    63
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 64 of 108 PageID #: 64




       74.     The invention in the ‘359 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:22-27).

       75.     The ‘359 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘359 patent highlights advantages and the

unconventional features of the claimed invention. When allowing the claims of the ‘359 patent,

the examiner focused on the last two limitations of the claim stating that executing the template

program specific to the user using the real-time information stored in the shared local storage

device to generate a customized page; and receiving user preferences for the user, and combining

the user preferences with a generic template to form the template specific to the user, wherein the

user preferences indicate the items of interest to the user in conjunction with the other limitations

was not found in the prior art. (Ex. L at 8).

       76.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 10 of the ‘359 patent in Delaware, and elsewhere in the United States, by

performing actions comprising making and/or using the claimed computer-readable medium

comprising instructions for generating customized pages that are customized according to user

preferences that performs the method steps required by the claim, including without limitation

through the method implemented of providing a user’s yankeecandle.com page (“Accused

Instrumentality”). The Accused Instrumentality utilizes a computer-readable medium comprising

instructions (e.g., code that is executed to create webpages) for generating customized pages (e.g.,

user-specific search results), wherein the customized pages are customized according to user

preferences (e.g., web pages will be customized to show store meeting a user’s parameters).




                                                 64
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 65 of 108 PageID #: 65




Additionally, yankeecandle.com uses a generic template to define how the webpage should

generally be laid out and displayed. As shown below, yankeecandle.com will then combine the

template with customized data pulled based upon a user’s search inputs in order to create a template

program executable by a user’s browser, so that the customized webpage can be displayed to the

user.




(E.g., https://web.archive.org/web/20170501052448/http://stores.yankeecandle.com/ (for a

particular user)).




                                                65
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 66 of 108 PageID #: 66




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/stores (for a particular user))


                                               66
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 67 of 108 PageID #: 67




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




                                               67
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 68 of 108 PageID #: 68




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/ (for a particular user)).




                                               68
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 69 of 108 PageID #: 69




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).



                                               69
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 70 of 108 PageID #: 70




       77.     On information and belief, the Accused Instrumentality performs the step of storing

the real-time information in a shared local storage device (e.g., store information will be pulled

from a storage server/database and sent to a yankeecandle.com local web/API server for processing

and display). The Accused Instrumentality also practices storing a user-specific template program

(e.g., instructions and data used to generate a custom user webpage are stored at least temporarily)

for a plurality of users, wherein each template program indicates items of interest to a user (e.g.,

each user’s template program will include instructions, code, etc. that dictates the information that

should be displayed for a user based on their search query), and is associated with a user identifier

(e.g., in order for a user to see information specific to them and their search, yankeecandle.com

assigns each user search an identifying number or user id), wherein the user identifier is associated

with a user request (e.g., a user search will be linked to an identifying number or user id) for a

customized page. As shown below, yankeecandle.com uses an API and or script to gather store

information from information source in real time.




(E.g., https://www.yankeecandle.com/ (for a particular user)).



                                                 70
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 71 of 108 PageID #: 71




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




                                               71
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 72 of 108 PageID #: 72




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

The Accused Instrumentality stores a user-specific template program for the user in a data structure

associated with a user identifier unique to the user (e.g. a template program will be created for a

user’s particular search so that said template program can be executed as to display the user’s

search results as a webpage; said template program is assigned an identifying number so it can be

tied to a particular user’s search query; said template program will be stored, at least temporarily

on a yankeecandle.com server). The Accused Instrumentality uses the template program that is

unique to the user which is generated using customization information unique to the user and a

global template that is generic to a plurality of users. As shown below, after a user logs

in, yankeecandle.com can display the saved products added by user to the shopping bag. As such,

a user-specific template program utilized to create the displayed websites that show a user’s name

and user’s selected products. For showing these, user’s shopping information must be stored in a



                                                72
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 73 of 108 PageID #: 73




database wherein said template program is tied to a user’s log in information/account.




(E.g., https://www.yankeecandle.com/ (for a particular user)).




(E.g., https://www.yankeecandle.com/cart?t=1612416533393 (for a particular user)).




                                               73
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 74 of 108 PageID #: 74




(E.g., https://www.yankeecandle.com/cart?t=1612414649246 (for a particular user)).

       78.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program (e.g., code, instructions, etc. that are executed to create a user page)

specific to the user using the user identifier (e.g., as explained above, in order to display pages

customized for a user, each search is assigned an identifying number), wherein the template

program is received from one of at least two locations (e.g., main storage at a yankeecandle.com

server or local device storage), the location based upon a frequency of user requests for the

customized page (e.g., certain components of the webpage may be retrieved from local cache,

CDN servers, or cookies, as opposed to a main server, if said components were kept in cache due

to a user’s frequent request for the same or similar page In at least testing and usage, the Accused

Instrumentality practices receiving a template program (e.g., software instructions and data used

for rendering a particular user’s search results page such as a JavaScript page) that is unique to the

user (e.g., JavaScript pages will be specific to a user because the content can be modified by and/or



                                                 74
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 75 of 108 PageID #: 75




customized for a user (e.g., after a user logs in, pages can display customized information such as

a user’s name, in addition to search results tied to a user’s inputted preferences)) and based on user

configuration information (e.g., a user can customize the content of their templates and what will

be rendered and displayed using said templates by entering information such as their location and

by logging in to their account) the user configuration information being supplied by the user (e.g.,

a user will have supplied their name and any other preferences tied to their account and will have

input preferences applicable to a store search) and used to build the template program that is unique

to the user (e.g., user configuration information is used to modify templates, create instructions,

and designate appropriate data retrieval for rendering the user’s specific page) and wherein the

template program is received from one of at least two locations (e.g., the data and templates

comprising a user’s page may be retrieved from a main server/disk storage or other sources such

as local cache, CDN server, and cookies), the location determined from the frequency of the user

request for the customized page (e.g., based on the frequency at which a user logs in or accesses

the yankeecandle.com page, the data comprising the users page may be stored at a main server or

at other locations such as local cache, a CDN server, or cookies). Webpage information can be

stored in a Javascript object that is used in logic to display various available stores, a user’s name

and other site logic-based conditions. The template information is stored in multiple locations: (1)

At runtime, in a Javascript object with the data structure called Context Data; (2) Within browser

local storage; and (3) browser cookies.




                                                 75
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 76 of 108 PageID #: 76




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/

account/signIn.jsp).




(E.g., https://www.yankeecandle.com/ (for a particular user)).




                                               76
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 77 of 108 PageID #: 77




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://web.archive.org/web/20170501052448/http:/stores.yankeecandle.com/ (for a

particular user)).




(E.g., https://web.archive.org/web/20160414105047js_/http://www.yankeecandle.com/



                                               77
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 78 of 108 PageID #: 78




statics/js/lib/jquery.js?v=20160328.3.36.59 (for a particular user)).




(E.g., https://web.archive.org/web/20160402093838js_/http://cdn.optimizely.com

/js/1772190175.js (for a particular user)).




(E.g., Id. (for a particular user)).




(E.g., Id. (for a particular user)).

        79.     On information and belief, the Accused Instrumentality performs that step of

executing the template program (e.g. code, objects, APIs, scripts, etc.) specific to the user (e.g.,

the code and other elements composing the webpage are created for a particular user’s search

query) using real-time information stored in the shared local storage device (e.g., store information

pulled from information source and stored at least temporarily on a yankeecandle.com server


                                                 78
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 79 of 108 PageID #: 79




and/or user’s computer) to generate the customized webpage (e.g., store search results). As shown

below, yankeecandle.com uses an API and or script to gather store information from information

source in real time.




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




                                               79
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 80 of 108 PageID #: 80




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

        80.    On information and belief, the Accused Instrumentality performs the step of

combining the user preferences (e.g., user preferences include preferences tied to a user’s account

which are pulled upon user login and the search terms inputted by a user such as preferences set

by user for store search) for the user and a template (e.g., a generic webpage template) to form a

template program specific to a user (e.g., the code for the entire webpage that utilizes a generic

template and user’s inputted search terms to create a webpage that is customized to display a user’s

search results). As shown below, yankeecandle.com uses a generic template to define how the

webpage should generally be laid out and displayed. Then, yankeecandle.com will then combine

the template with customized data pulled based upon a user’s search inputs in order to create a

template program executable by a user’s browser, so that the customized webpage can be displayed

to the user.



                                                80
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 81 of 108 PageID #: 81




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/stores).




                                               81
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 82 of 108 PageID #: 82




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       81.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘359 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       82.       On information and belief, Defendant has had at least constructive notice of the

‘359 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VII. COUNT V
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 9,626,342)

       83.       Plaintiff incorporates the above paragraphs herein by reference.



                                                 82
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 83 of 108 PageID #: 83




       84.     On April 18, 2017, United States Patent No. 9,626,342 (“the ‘342 Patent”) was duly

and legally issued by the United States Patent and Trademark Office. The ‘342 Patent is titled

“Dynamic Page Generator.” The ‘342 patent is not subject to a terminal disclaimer and its term is

extended under 35 U.S.C. 154(b) by 891 days. (Ex. M). A true and correct copy of the ‘342 Patent

is attached hereto as Exhibit M and incorporated herein by reference.

       85.     Digi Portal is the assignee of all right, title and interest in the ‘342 patent, including

all rights to enforce and prosecute actions for infringement and to collect damages for all relevant

times against infringers of the ‘342 patent. Accordingly, Digi Portal possesses the exclusive right

and standing to prosecute the present action for infringement of the ‘342 patent by Defendant.

       86.     The application leading to the ‘342 patent was filed December 21, 2012, as a

continuation of application no. 11/842,095, which was a continuation of application no.

11/656,636, which is a continuation of 09/393,718, which was a continuation of application no.

08/873,975, which issued as the ’227 patent. (Ex. M at cover).

       87.     The invention in the ‘342 patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:33-37).

       88.     The ‘342 patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

       89.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1, and 7 of the ‘342 patent in Delaware, and elsewhere in the United

States, by performing actions comprising performing the claimed method steps, including without

limitation through the method implemented of providing a user’s yankeecandle.com page

(“Accused Instrumentality”). The Accused Instrumentality practices the method of for receiving




                                                  83
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 84 of 108 PageID #: 84




a user request (e.g., a user login request, search initiation, etc.) for a customized page (e.g., a user’s

customized      home       and      search     pages      on     the     yankeecandle.com).         (E.g.,

https://www.yankeecandle.com/).




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/

account/signIn.jsp).




                                                   84
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 85 of 108 PageID #: 85




(E.g., https://www.yankeecandle.com/ (for a particular user)).




(E.g., https://web.archive.org/web/20170501052448/http://stores.yankeecandle.com/ (for a

particular user)).




                                               85
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 86 of 108 PageID #: 86




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       90.     On information and belief, the Accused Instrumentality performs the step of

generating, via at least on server computer (e.g., yankeecandle.com servers), a template program

unique to the user (e.g., a template program will be unique to a user because it is composed of

instruction, code, and data that is processed/executed to create a webpage customized to a user

(e.g., after a user logs in, the pages displayed to the user will show the user’s name);

yankeecandle.com server provides at least a portion of the unique template program, such as a

generic template containing JavaScript and other code that executes at a user’s computer to create

a customized webpage), the template program being used to form the user’s customized web page

(e.g., a webpage with customized content such as the display of a user’s name, and store search

results) , wherein the template program is generated using customization information unique to the

user (e.g., user account preferences/data and user search parameters) and a global template that is



                                                86
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 87 of 108 PageID #: 87




generic to a plurality of users (e.g., a generic template that dictates web page layout). The Accused

Instrumentality combines the user customization information (e.g., preferences tied to a user

account that is logged in, and the search terms inputted by a user such as preferences set by user

for store search) for the user and a generic template (e.g., a generic webpage template) to form a

template program specific to a user (e.g., the code for the entire webpage that utilizes a generic

template in combination with preferences tied to a logged in user account and a user’s inputted

search terms to create a customized webpage for display). As shown below, yankeecandle.com

uses a generic template to define how the webpage should generally be laid out and displayed. As

shown below, yankeecandle.com will then combine the template with customized data pulled

based upon a user’s search inputs and preferences tied to a logged in user account in order to create

a template program executable by a user’s browser, so that the customized webpage can be

displayed to the user.




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com



                                                 87
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 88 of 108 PageID #: 88




/account/signIn.jsp).




(E.g., https://www.yankeecandle.com/ (for a particular user)).




(E.g., https://www.yankeecandle.com/ (for a particular user)).




                                               88
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 89 of 108 PageID #: 89




(E.g., https://www.yankeecandle.com/ (for a particular user)).




                                               89
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 90 of 108 PageID #: 90




(E.g., https://www.yankeecandle.com/ (for a particular user)).




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com

/account/signIn.jsp).




(E.g., https://www.yankeecandle.com/ (for a particular user)).



                                               90
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 91 of 108 PageID #: 91




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       91.     On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., a yankeecandle.com server or

yankeecandle.com controlled server) the user’s template program (e.g., a template program is

composed of instructions, code and data used to create a user webpage (e.g., after a user logs in,

the pages displayed to the user will show the user’s name); the yankeecandle.com server provides

a generic template that can be customized to a user, additionally, yankeecandle.com servers will

provide content that corresponds to a user’s request/preferences; thus, although the final webpage

may be created on a user’s computer via their browser, yankeecandle.com servers are involved in

the execution process of the template program used to create said webpage) to generate the user’s

customized web page (e.g., store search results page displayed with other customized info such as




                                               91
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 92 of 108 PageID #: 92




a user’s name), the user’s customized web page including real-time information selected for the

user’s customized web page based on customization information unique to the user (e.g., store

availability information will be gathered based upon a user’s search parameters). As shown below,

yankeecandle.com uses an API and or script to gather store information from information sources

in real time.




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/

account/signIn.jsp).




                                               92
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 93 of 108 PageID #: 93




(E.g., https://www.yankeecandle.com/ (for a particular user)).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




                                               93
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 94 of 108 PageID #: 94




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       92.     In at least testing and usage, the Accused Instrumentality practices serving, via the

at least one server computer (e.g., a yankeecandle.com server), the user's customized web page

(e.g., yankeecandle.com servers will be involved in serving a user’s customized webpage by

providing the generic template program and any content called in response to modifications made

to the generic template program based upon a user’s search parameters and account preferences).




                                                94
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 95 of 108 PageID #: 95




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/

account/signIn.jsp).




(E.g., https://www.yankeecandle.com/ (for a particular user)).




                                               95
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 96 of 108 PageID #: 96




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       93.     On information and belief, the Accused Instrumentality, in response to receiving a

subsequent request for the user’s customized web page (e.g., the receipt of a user’s search initiation

and login) practices receiving, via the at least one server computer (e.g., a yankeecandle.com

server) a template program (e.g., code, instructions, etc. that are executed to create a user page)

that is unique to the user from one of at least two locations, the location based upon a frequency

of user requests for the customized page (e.g., certain components of the webpage may be retrieved

from local cache, CDN servers, or cookies, as opposed to a main server, if said components were

kept in cache due to a user’s frequent request for the same or similar page). In at least testing and

usage, the Accused Instrumentality practices receiving a template program (e.g., software

instructions and data used for rendering a particular user’s search results page such as a JavaScript

page) that is unique to the user (e.g., JavaScript pages will be specific to a user because the content

can be modified by and/or customized for a user (e.g., after a user logs in, pages can display

customized information such as a user’s name, in addition to search results tied to a user’s inputted



                                                  96
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 97 of 108 PageID #: 97




preferences)) and based on user configuration information (e.g., a user can customize the content

of their templates and what will be rendered and displayed using said templates by entering

information such as their location and by logging in to their account) the user configuration

information being supplied by the user (e.g., a user will have supplied their name and any other

preferences tied to their account and will have input preferences applicable to a store search) and

used to build the template program that is unique to the user (e.g., user configuration information

is used to modify templates, create instructions, and designate appropriate data retrieval for

rendering the user’s specific page) and wherein the template program is received from one of at

least two locations (e.g., the data and templates comprising a user’s page may be retrieved from a

main server/disk storage or other sources such as local cache, CDN server, and cookies), the

location determined from the frequency of the user request for the customized page (e.g., based on

the frequency at which a user logs in or accesses the yankeecandle.com page, the data comprising

the users page may be stored at a main server or at other locations such as local cache, a CDN

server, or cookies). Webpage information can be stored in a Javascript object that is used in logic

to display various available stores, a user’s name and other site logic-based conditions. The

template information is stored in multiple locations: (1) At runtime, in a Javascript object with the

data structure called Context Data; (2) Within browser local storage; and (3) browser cookies.




                                                 97
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 98 of 108 PageID #: 98




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/

account/signIn.jsp).




(E.g., https://www.yankeecandle.com/ (for a particular user)).



                                               98
 Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 99 of 108 PageID #: 99




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://web.archive.org/web/20170501052448/http:/stores.yankeecandle.com/ (for a

particular user)).




                                               99
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 100 of 108 PageID #: 100




(E.g., https://web.archive.org/web/20160414105047js_/http://www.yankeecandle.com/statics

/js/lib/jquery.js?v=20160328.3.36.59 (for a particular user)).




(E.g., https://web.archive.org/web/20160402093838js_/http://cdn.optimizely.com/js/

1772190175.js (for a particular user)).




(E.g., Id. (for a particular user)).




(E.g., Id. (for a particular user)).

        94.     On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g. a yankeecandle.com server) the user’s template

program (e.g., a template program is composed of instructions, code and data used to create a user


                                                100
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 101 of 108 PageID #: 101




webpage (e.g., after a user logs in, the pages displayed to the user will show the user’s name); the

yankeecandle.com server provides a generic template that can be customized to a user,

additionally, yankeecandle.com servers will provide content that corresponds to a user’s

request/preferences; thus, although the final webpage may be created on a user’s computer via

their browser, yankeecandle.com servers are involved in the execution process of the template

program used to create said webpage) to generate the user’s customized web page (e.g., store

search results page displayed with other customized info such as a user’s name), the user’s

customized web page including real-time information selected for the user’s customized web page

based on customization information unique to the user (e.g., store availability information will be

gathered based upon a user’s search parameters) in response to the subsequent request based on

the customization information unique to the user (e.g., a web page displaying store results will be

created and displayed based upon a user’s inputted search parameters and can be further

customized based on account preferences (e.g., displaying a user’s name based on their account

login)). As shown below, yankeecandle.com uses an API and or script to gather store information

from information sources in real time.




                                                101
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 102 of 108 PageID #: 102




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/

account/signIn.jsp).




(E.g., https://www.yankeecandle.com/ (for a particular user)).



                                               102
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 103 of 108 PageID #: 103




(E.g., https://www.yankeecandle.com/stores (for a particular user)).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).


                                               103
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 104 of 108 PageID #: 104




       95.     On information and belief, the Accused Instrumentality performs the step of

serving, via the at least one server computer (e.g., a yankeecandle.com server), the user's

customized web page (e.g., yankeecandle.com servers will be involved in serving a user’s

customized webpage by providing the generic template program and any content called in response

to modifications made to the generic template program based upon a user’s preferences and

account details).




(E.g., https://web.archive.org/web/20160410202715/https://www.yankeecandle.com/

account/signIn.jsp).




                                             104
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 105 of 108 PageID #: 105




(E.g., https://www.yankeecandle.com/ (for a particular user)).




(E.g., https://www.yankeecandle.com/stores (for a particular user)).

       96.     On information and belief, the Accused Instrumentality utilizes a template that

further includes advertisement selection information for use in selecting one or more

advertisements for inclusion in the user’s customized web page in addition to the real-time


                                               105
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 106 of 108 PageID #: 106




information. (E.g., https://web.archive.org/web/20160402160506/http://www.yankeecandle.com/

customer-service/privacy-and-security).




(E.g., https://web.archive.org/web/20160402160506/http://www.yankeecandle.com/

customer-service/privacy-and-security).




(E.g., https://web.archive.org/web/20160402160506/http://www.yankeecandle.com/

customer-service/privacy-and-security).

       97.    Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates



                                           106
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 107 of 108 PageID #: 107




Plaintiff for such Defendant’s infringement of the ‘342 patent, i.e., in an amount that by law cannot

be less than would constitute a reasonable royalty for the use of the patented technology, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       98.       Digi Portal is asserting solely method claims and therefore no marking issue arises.

Regardless, on information and belief, to the extent required, all marking requirements have been

complied with.

                                       X. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  XII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.        Judgment that one or more claims of United States Patent No. 8,352,854 have been
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       b.        Judgment that one or more claims of United States Patent No. 5,983,227 have been
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       c.        Judgment that one or more claims of United States Patent No. 7,171,414 have been
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       d.        Judgment that one or more claims of United States Patent No. 7,565,359 have been
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       e.        Judgment that one or more claims of United States Patent No. 9,626,342 have been
                 infringed, either literally and/or under the doctrine of equivalents, by Defendant;

       f.        Judgment that Defendant account for and pay to Plaintiff all damages to and costs
                 incurred by Plaintiff because of Defendant’s infringing activities and other conduct
                 complained of herein, and an accounting of all infringements and damages not
                 presented at trial;

       g.        Judgment that damages should be trebled as a result of Defendant’s willful
                 infringement;



                                                 107
Case 1:21-cv-00274-MN Document 1 Filed 02/24/21 Page 108 of 108 PageID #: 108




      j.    That Plaintiff be granted pre-judgment and post-judgment interest on the damages
            caused by Defendant’s infringing activities and other conduct complained of
            herein; and

      k.    That Plaintiff be granted such other and further relief as the Court may deem just
            and proper under the circumstances.


February 24, 2021                            CHONG LAW FIRM, P.A.

OF COUNSEL:                                   /s/ Jimmy Chong
                                             Jimmy Chong (#4839)
                                             2961 Centerville Road, Suite 350
David R. Bennett                             Wilmington, DE 19808
Direction IP Law                             Telephone: (302) 999-9480
P.O. Box 14184                               Facsimile: (877) 796-4627
Chicago, IL 60614-0184                       Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com                     Attorneys for Plaintiff Digi Portal LLC




                                           108
